EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 2 is amended as follows:
The protective footwear of Claim 1, wherein the lower-leg engagement portion defines a cable end interface and a buckle interface, and wherein the closure [[system]] assembly includes a cable closure system, the cable closure system comprising: 
a buckle assembly configured to releasably couple to the buckle interface; and 
a cable extending between the cable end interface and the buckle assembly, the cable having a first end coupled to the cable end interface and an opposing second end coupled to the buckle assembly.

Claim 3 is amended as follows:
The protective footwear of Claim 1, further comprising a ventilation system including: 

an exhaust vent disposed [[with]] within a heel portion of the foot engagement portion and positioned to provide an exit airflow to the external environment; and 
an airflow conduit extending between the intake vent and the exhaust vent, the airflow conduit defining one or more slots positioned to facilitate the entry of the inlet airflow from the intake vent into an internal cavity of the foot engagement portion and facilitate the exit of the exit airflow from the internal cavity of the foot engagement portion through the exhaust vent.

Claim 6 is amended as follows:
The protective footwear of Claim 1, further comprising a shank disposed within a sole of the foot engagement portion, wherein the shank includes a hinge support positioned to extend along the at least one side of [[the]] an ankle of the wearer, the hinge support configured to support the pivotal hinge system.

Claim 14 is amended as follows:
The protective footwear of Claim 1, wherein the lower-leg engagement portion defines a band interface that extends from a first portion of the lower-leg engagement portion, and further comprising a band closure system including an elastic band coupled to a second portion of the lower-leg engagement portion, wherein the elastic band is configured to releasably engage with the band interface to selectively close the first [[a]] the leg of the wearer.

Claim 15 is amended as follows:
The protective footwear of Claim 1, wherein the lower-leg engagement portion has a first portion and a second portion, wherein the second portion is at least partially separated from the first portion, the first portion defining a band interface extending from the first portion, and the second portion defining a first band coupler and a second band coupler; and a band closure system including: 
a first flexible band having a first end configured to couple to the first band coupler and having an opposing second end; 
a second flexible band having a first end configured to couple to the second band coupler and having an opposing second end; and 
a retainer coupling the opposing second end of the first flexible band to the opposing second end of the second flexible band, wherein the retainer is configured to releasably engage with the band interface to selectively close the first portion and the second portion of the lower-leg engagement portion together around [[a]] the leg of [[a]] the wearer of the footwear.

Claim 20 is amended as follows:
The protective footwear of Claim 2, wherein the closure [[system]] assembly further includes a cable guide positioned to receive an intermediate portion of the cable.

Claims 1-4, 6 and 9-20 are allowable over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: in the previous Office Action, Examiner identified dependent claim 8 as being objected to for depending upon a rejected claim.  Applicant amended claim 1 to include all the subject matter of claim 8 and intervening claims 5 and 7 (and canceled claims 5, 7 and 8) to render independent claim 1 allowable.  The above amendments made by Examiner are not deemed to narrow the scope of the claims in any sense, and are purely made for clarification of the claim language to place the application into condition for allowance.  The closest prior art of record is to Frey, which does not teach that its “pivotal hinge system limits rotational movement of the lower-leg engagement portion relative to the foot engagement portion about a set range of motion, the pivotal hinge system comprising: an ankle dampening system coupled with the pivotal hinge system and configured to allow for additional rotational movement of the lower-leg engagement portion relative to the foot engagement portion beyond a limit of the set range of motion, the ankle dampening system comprising a support having a recess, and a hinge bumper configured to reside within the recess and limit an amount of the additional rotational movement of the lower-leg engagement portion relative to the foot engagement portion beyond the limit of the set range of motion”, and absent any teaching in the prior art, such a modification of Frey to include all of the aforementioned lacking subject matter would be deemed to be made via improper hindsight reasoning, Accordingly, claims 1-4, 6 and 9-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732